Hill, J.
1. There are no errors in the special assignments, requiring a new trial.
2. The verdict is contrary to the evidence. The evidence tended to show that there were seven legatees entitled to the estate left by the testator. The jury found in favor of the.three plaintiffs the full amount of all cotton left by the testator, certain rents, and the purchase-money of certain lands collected by the executors. The three plaintiffs were entitled to recover only three sevenths of the estate left by the testator. The following portion of the verdict of the jury, under the facts of this case, was also contrary to the evidence and the law, to wit: “We the jury direct that 6 of the heirs at law be paid the sum of $200.00 each, as said will provides.”

Judgment reversed.


All the Justices concur.